Citation Nr: 9901108	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  98-00 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1967 to June 
1968.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. That rating decision denied the appellants 
claim for service connection for post-traumatic stress 
disorder (PTSD).  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in essence, that he is entitled to 
service connection for an acquired psychiatric disorder.  He 
claims that he incurred PTSD as a result of his inservice 
duties while in Vietnam.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim for 
service connection for an acquired psychiatric disorder is 
well grounded.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not shown in 
service or within the first post service year.

2.  There is no competent medical evidence showing that the 
veteran has PTSD.

3.  The earliest medical evidence showing a diagnosis for an 
acquired psychiatric disorder, specifically depression, is 
dated April 1997, 28 years after the veterans discharge from 
active duty service.

4.  There is no medical opinion or other competent evidence 
linking the veterans current depression to his active duty 
military service.

5.  The veteran has not presented a plausible claim for 
service connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for an acquired psychiatric disorder, and, 
therefore, there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim. 38 U.S.C.A. §§ 
101(16), 1110, 1112, 1137, 5107(a) (West 1991); 38 C.F.R. § 
3.303, 3.306(a), 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1998).  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1997); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Psychoses may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

The law provides that a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a well grounded claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and (3) a nexus, 
or link, between the inservice disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

II.  Factual Background

The RO has retrieved the veterans service medical records 
and they appear to be complete.  A review of the veterans 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Army from January 1967 
through June 1968, including service in the Republic of 
Vietnam.  The report of separation lists the veterans 
military occupation specialty as supply clerk.  The report 
also notes that the veteran was awarded the National Defense 
Service Medal, Vietnam Service Medal, and a Sharpshooters 
Ribbon.  The veterans entrance examination, dated January 
1967, noted essentially normal findings throughout.  A 
treatment report, dated February 18, 1968, noted the 
following diagnosis:

Emotional instability, moderate, chronic, 
predisposition:  emotionally unstable 
personality.  Stress: caught sleeping on 
guard.  Impairment: none.  Treated, 
improved.

A treatment report, dated February 19, 1968, noted that the 
veteran underwent neuropsychiatric observation and that no 
diseases were found.  A follow-up treatment report, dated 
February 23, 1968, noted that the veteran was sent back to 
his unit, which refused to accept him.  The examining 
physician noted that he did not find not any psychiatric 
illness.  The report concluded with a diagnosis of no 
psychiatric illness found.  In March 1968, the veterans 
discharge examination was conducted.  A psychiatric 
consultation was performed at that time.  The report 
concluded with a diagnosis of no significant psychiatric 
disorder found.

In May 1969, the veteran filed an Application for 
Compensation or Pension, VA Form 21-526, claiming service 
connection for a nervous condition. In April 1971, the RO 
denied the veterans claim based upon his failure to report 
for a scheduled VA physical examination.

Post service medical treatment reports, dated April 1992 
through June 1998, were retrieved from the VA medical center 
in Decatur, Georgia.  A hospitalization report, dated June 
1992, noted that the veteran had a history of mixed 
connective tissue disease which was diagnosed originally in 
1992.  A July 1992 treatment report noted a diagnosis of 
dermatomyositis/systemic lupus erythematosus, diagnosed in 
March 1992.  An August 1995 treatment report noted that the 
veteran had a past medical history significant for systemic 
lupus erythematosus (SLE), polymyositis, dermatomyositis, 
esophageal dysmotility, CREST syndrome, and mixed connective 
tissue disease.  

In April 1997, a psychiatric consultation was performed.  The 
report of this consultation noted that the veteran has been 
depressed since becoming ill with lupus 6 yrs. ago.  Prior to 
illness was employed, had been accustomed to going to work 
for 30 years, worked 14 hrs per day which he enjoyed and was 
remodeling his home.  . . . .  States condition has been 
progressively worse as well as the depression and that he is 
overwhelmed by his condition and he never has a good day.   
Mental status examination revealed that he was alert, 
oriented and dressed appropriately. The report noted that he 
was irritable and that his mood was depressed and anxious.  
His insight and judgment were reported to be fair.  The 
report concluded with a diagnosis of depression related to 
his medical condition.   A May 1998 treatment report noted 
the veterans complaints of difficulty ambulating secondary 
to pain and swelling in his feet.  

In January 1998, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that he was on active duty 
for approximately six months in the Republic of Vietnam.  
During this time, the veteran indicated that he served as a 
duty soldier and that he constantly pulled guard duty.  
He indicated that during his service he did not experience 
any enemy action, that he was never fired upon, and that he 
never fired at anyone else.   He alleged that he has 
developed PTSD as a result of constantly pulling guard 
duty and always being on alert while in the service.  The 
veteran indicated that he never received a Combat Infantry 
Badge for his service.  

In March 1998, a VA psychiatric examination was conducted.  
The report of this examination noted the veterans narrative 
history of having suffered a nervous breakdown in the 
service.  The report also stated:

He said when he was in Vietnam, he was a 
supply clerk, pulled some guard duty and 
was in ammunition and partly security.  
He said he needed to guard a hill and was 
outside of Quan-long, but no enemy action 
was encountered, according to the 
patient.  He said he was released from 
the army because of emotional problems.

Following his discharge from the service, the veteran 
reported that he did not have any other [psychiatric] 
admissions until 1993 and 1994 when he was in a psychiatric 
ward because of depression.   A mental status examination 
revealed that the veteran was disheveled and anxious.  His 
affect was constricted and labile and that his mood was 
depressed.  The report concluded with a diagnosis of major 
depression, secondary to the medical problems with systemic 
lupus.  The examining physician also noted that there are 
no symptoms of post-traumatic stress disorder at the present 
time.  A global assessment of functioning score of 41 was 
given, which reflects serious symptoms of depression, with 
some brief psychotic episodes and serious impairment of 
social and occupational functioning.  

III.  Analysis

Review of the appellants claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Boards decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  Furthermore, as the 
Court has pointed out, the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

The veteran in this case is essentially claiming that he 
developed an acquired psychiatric disorder during his active 
duty service.  Accordingly, the determinative issues 
presented by this claim are: (1) whether the veteran 
sustained or aggravated a chronic psychiatric disorder during 
service or within the first post service year; (2) whether he 
has any current psychiatric disorder; and if so, (3) whether 
the current disability is etiologically related to his active 
duty service.  The Board concludes that medical evidence is 
needed to lend plausible support to all three issues 
presented by this claim because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-94 (1992).

i.  PTSD

Service connection for PTSD requires (1) medical evidence 
establishing a current, clear diagnosis of PTSD; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1997); Cohen v. 
Brown, 10 Vet. App. 128, 136-138 (1997); Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996), aff'd, No. 97-7021 (Fed. Cir. 
Sept. 9, 1997) (per curiam) (nonprecedential decision). 

After reviewing the veterans claims file, the Board 
concludes that the veteran has failed to show that he has a 
current, clear diagnosis of PTSD.  As noted on his most 
recent VA psychiatric examination, dated March 1998, the 
veteran exhibits no symptoms of post-traumatic stress 
disorder at the present time.  Although requested from the 
veteran, he has failed to identify any post service medical 
treatment for PTSD.  Accordingly, there is no competent 
medical evidence showing a diagnosis of or treatment for 
PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(absent proof of a present disability there can be no 
claim).  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997) (wherein the United States Court of Appeals for 
the Federal Circuit recognized as rational VAs long-
standing requirement that service connection be granted only 
in cases of currently existing disability, even where not 
specifically required by statute).  Thus, service connection 
can not be granted for PTSD.


ii.  Depression

The medical evidence of record reveals that the veteran is 
currently diagnosed with depression.  Unfortunately, the 
remaining issues to be considered herein, 
(1) whether the veteran sustained or aggravated a chronic 
psychiatric disorder during service or within the first post 
service year; and (2) whether his current disability is 
etiologically related to his active duty service, must also 
be answered in the negative.

After a thorough review of the veterans claims file, the 
Board concludes that the evidence of record does not show 
that the veteran exhibited a chronic psychiatric disorder 
during service.  Although diagnosed on February 18, 1968, 
with emotional instability, there is no indication that this 
condition was anything other than an acute and transitory 
condition which resolved with treatment.   The February 18, 
1968 treatment report noted that this condition arose from 
stress after being caught sleeping on guard duty.  The 
report also noted that the veteran was treated, improved.  
A follow-up treatment report, dated February 23, 1968, noted 
that no psychiatric illness was found.  In March 1968, a 
psychiatric consultation performed as part of the veterans 
discharge examination indicated that no significant 
psychiatric disorder [was] found. It also appears that no 
post service medical treatment for this condition was ever 
sought by the veteran.  The veteran's statements herein are 
not competent to establish that he incurred a chronic 
psychiatric disorder during his active service or within the 
post service year.  While lay testimony is competent to 
establish the occurrence of an injury, it is not competent to 
provide a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  Accordingly, there is no 
competent evidence of a chronic psychiatric disorder having 
been incurred in or aggravated during his active duty service 
or within the first post service year.
 
The Board also finds that there is no competent medical 
evidence of a nexus between the veterans current acquired 
psychiatric disorder, depression, and his active duty 
service.  The first competent post-service medical diagnosis 
of depression is dated April 1997, 28 years after the 
veterans discharge from the service.  The veterans 
contention that he developed this condition during his period 
of active duty service is not competent evidence to establish 
the etiology of this condition.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician. See 
Espiritu, 2 Vet. App. at 495 (1992); Grottveit, 5 Vet. App. 
at 93.   The report of the veterans April 1997 psychiatric 
consultation noted that the veteran had been depressed 
since becoming ill with lupus 6 [years] ago.  That report 
concluded with a diagnosis  of depression relating to the 
veterans medical condition.  A similar diagnosis was 
recorded in the report of the veterans March 1998 VA 
psychiatric examination  major depression, secondary to 
medical problems with systemic lupus, and possible brief 
psychotic episodes related to the use of steroids.  
Accordingly, there is no competent medical evidence of a 
nexus between the veterans current depression and his active 
duty service.  The Board notes that systemic lupus 
erythematosus is not one of the diseases which has been 
associated with Agent Orange exposure by VA regulation. See 
38 C.F.R. § 3.309(e) (1998).  Moreover, there is no 
indication in the record that the veterans systemic lupus 
erythematosus was incurred prior to 1992, over twenty years 
after the veterans discharge from the service.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for service connection for 
an acquired psychiatric disorder.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Regulations affording the veteran the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for an acquired psychiatric disorder is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
